Citation Nr: 0210508	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  96-18 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Roanoke, Virginia RO, which denied the veteran's claim for 
nonservice-connected pension benefits.

In addition, the Board notes that this case was before the 
Board in April 2000 and was remanded for further development.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran served on active duty from July 1965 to July 
1967.

3.  The veteran is 58 years old.  He has an eighth grade 
education and work experience as a carpenter, maintenance 
worker, and more recently as a grass mower.

4.  The veteran did not submit employment history information 
regarding his past and present employment since June 1995.

5.  The veteran is currently assigned a 10 percent evaluation 
for a service-connected right foot disability.  As for 
nonservice-connected disabilities, the veteran was assigned a 
10 percent for a low back disability, 10 percent for anxiety 
disorder, and zero percent for defective hearing, hiatal 
hernia, arthritis, poor circulation of the left leg, 
residuals of a left ankle fracture, and benign prostatic 
hypertrophy.

6.  The veteran's permanent disabilities are not so severe 
that they preclude him from engaging in substantially gainful 
employment, consistent with his age, education, and 
occupational history.


CONCLUSION OF LAW

The veteran is not permanently and totally disabled for 
pension purposes within the meaning of governing law and 
regulations.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 4.15, 
4.16, 4.17 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1995 the veteran underwent a general VA 
examination.  The examiner found the veteran's examination to 
be normal with the exception of low back, left shoulder, left 
ankle, and right foot pain.  Furthermore, the veteran stated 
that he suffered from a hiatal hernia in the late 1970's that 
resulted in "minimal" problems and that he had a "touch" 
of polio as a child.  

After examination of the veteran's back, the examiner 
reported that range of motion was zero to 42 degrees 
extension, zero to 98 degrees flexion, zero to 28 degrees 
lateral flexion, and 45 degrees rotation.  X-rays of the 
lumbar spine revealed minimal degenerative joint disease, 
mild anterior wedging, a longstanding compression of T12, 
mild diffuse osteoporosis, and mild scoliosis toward the 
right.

As to the veteran's complaints of left shoulder pain, the 
examiner could find no clinical findings of a disability.  
Range of motion of the veteran's left ankle was zero to 18 
degrees dorsiflexion and plantar flexion zero to 60 degrees.  
X-rays of the left ankle showed a healed previous distal 
tibial fracture. The examiner noted that the rest of the 
upper and lower extremities had normal range of motion and 
the feet were unremarkable.  

The diagnosis was history of injury to the lower back with 
clinical findings of some reduced range of motion, minimal 
degenerative joint disease, and mild osteoporosis, a history 
of left shoulder pain with no clinical findings, history of a 
left ankle fracture with pain, and history of twisting the 
right foot with a nerve pinch, "condition unchanged."

Recent VA treatment records, dated January 1999 through March 
2002, show that the veteran had complaints of, and was 
treated for, right heel pain, benign prostatic hypertrophy, 
degenerative joint disease, insomnia, left hip pain, blurred 
vision, depression, and alcohol abuse by history.  

Specifically, X-ray examination of the veteran's right heel, 
dated January 1999, revealed a calcification at the insertion 
of the Achilles tendon.  In June 1999, the veteran had 
complaints of frequency of urination, urgency, slow stream, 
and nocturia.  A September 1999 treatment note indicates 
complaints of left hip pain without tenderness to the joint.  
Left hip pain was diagnosed.  In February 2000, the veteran 
had complaints of right heel pain.  The examiner diagnosed a 
normal examination.  Likewise, in March 2002, the veteran 
again had complaints of right heel pain.  During examination, 
the veteran also reported a history of prostate problems and 
degenerative joint disease and degenerative disc disease of 
the lumbar spine that caused pain at times, but he stated 
that he was generally doing well and that he worked in the 
summer as a truck driver.  Examination was normal and the 
examiner diagnosed degenerative joint disease, degenerative 
disc disease, benign prostatic hypertrophy, and history of 
alcohol abuse.  

Furthermore, in a March 2002 depression screen, the veteran 
reported that he had not experienced two years or more of 
depressed feelings or felt depressed or sad much of the time 
in the past year.  As to alcohol abuse, the veteran believed 
he should cut down on the amount he consumes.  Finally, when 
asked whether he had sought treatment for post-traumatic 
stress disorder by a mental health profession, he answered in 
the negative.

In December 2001, the veteran underwent a VA psychological 
examination.  At the time of the examination, the veteran was 
not receiving treatment from a psychiatrist and reported that 
he had a history of alcoholism and was declared a habitual 
DUI offender.  Furthermore, the veteran had complaints of 
feeling anxious most of the time without panic attacks or 
ritualistic behavior that interfered with his routine 
activities.  The veteran also reported that he experienced 
depression about "half of the time" without crying spells, 
suicidal ideation, hopeless feelings, or lack of energy due 
to depression.  The veteran stated that his active interests 
included making snake canes, playing the guitar, drawing, 
playing music publicly, and reported having a hunting friend 
and a friend from work that he socialized with.  The veteran 
slept about four hours a night, but denied any chronic, 
disruptive fatigue during the day due to lack of sleep.  
Although the veteran complained of excessive irritability, he 
denied homicidal ideation, violent or assaultive behavior, or 
impaired impulse control.  Furthermore, the examiner noted 
that the veteran did not experience hallucinations or 
delusions.

As to the veteran's employment at the time of the 
examination, the examiner noted that the veteran was 
currently unemployed, but that he had worked the past three 
summers driving a lawn mower from April to November for a 
turf company.  The veteran also related that he was a 
carpenter by trade, but that he "got burned out with it" 
and that the pay was not good.

Upon examination, the examiner reported that the veteran's 
dress, grooming, and hygiene were good and that the veteran 
was able to maintain such personal hygiene and activities of 
daily living.  He was also alert and oriented to person, 
place, and time.  Memory was unimpaired, eye contact was 
good, and rate and flow of speech were within normal limits, 
with no irrelevant, illogical, or obscure speech patterns.  
The veteran was cooperative and talkative and exhibited no 
inappropriate behavior during the interview.  Affect and 
psychomotor activity were normal and there was no impairment 
of thought processes or communication.  

The diagnosis was anxiety disorder, not otherwise specified 
with depressive features.  In conclusion, the examiner noted 
that the veteran is not totally disabled for work solely 
because of his psychiatric disability, and, in fact, has been 
mowing state highways for the past three summers.

In January 2002, the veteran underwent a general VA 
examination.  The veteran reported that he was not having 
current trouble with alcohol, nor had he experienced trouble 
in the past.  A history of a hiatal hernia was noted, with no 
current problems.  As to the veteran's back, he reported pain 
that radiated into the left thigh and knee, but also stated 
that he was not receiving treatment.  The veteran also stated 
that he suffered from a pinched nerve on the bottom of his 
right foot in 1965 and currently took Tylenol for pain and 
did not wear special shoes or inserts.  The veteran also had 
complaints of left hip pain and urgency when passing urine.

Upon examination, the examiner reported the veteran's skin 
was normal, hemic and lymphatic systems were normal, head and 
face were normal, eyes were normal, ears were normal, nose, 
sinuses, mouth, and throat were normal, neck was normal, 
chest was normal, and the cardiovascular system was normal.  
As to the veteran's hips, he had completely normal function, 
except pain on internal and external rotation of the left 
hip.  Otherwise, all movements were normal.  The veteran's 
gait revealed a right foot limp, with normal heel walking.  
The veteran walked on his toes with pain in the lower back 
and walked on the outsides of his feet with pain in the right 
foot.

Examination of the back revealed no tenderness, no deformity, 
no muscle spasm, and normal muscles.  Flexion forward was 
zero to 90 degrees actively, but passively and after 
fatiguing, with mild pain.  Extension was zero to 35 degrees 
actively, zero to 47 degrees passively, and after fatiguing, 
all with pain.  Right and left lateral rotation was zero to 
45 degrees actively, zero to 47 degrees passively, and zero 
to 50 degrees after fatiguing, all with mild pain.

Light touch was decreased in the left medial thigh, left 
anterior thigh, left lateral calf, and left medial foot.  
Pain was decreased in the left medial thigh, left anterior 
thigh, left lateral thigh, left lateral calf, and left medial 
foot.  The veteran exhibited slight tenderness between the 
second and third metatarsals with no neuroma of either foot.  
Strength in the lower extremities was normal, pulses were 
normal, and reflexes were normal.

X-ray examination of the lumbar spine revealed degenerative 
disc disease at the L5-S1 level with an old compression 
fracture involving the T12, and degenerative disc disease at 
the T11-L1 level.  X-ray examination of the left hip were 
normal and x-rays of the right foot showed a plantar and 
retrocalcaneal calcaneal.

The examiner diagnosed the veteran as having benign prostatic 
hypertrophy, spondylosis of the lumbar spine with 
degenerative disc disease at the L5-S1, T11-T12 and T12-L1 
levels with an old compression fracture, no disease or injury 
found in the hips, and right foot pain with no disease or 
injury found.  Furthermore, as to the veteran's right foot, 
the examiner reported that the X-ray examination did show a 
plantar calcaneal and retrocalcaneal spur, but this area of 
his foot did not correspond to the area of indicated pain.

As to the effect of the veteran's disability on his ability 
to work, the examiner reported that the veteran was working 
and that he mowed grass along the highways.  Furthermore, the 
examiner stated, and as indicated by the veteran, that he 
works in the summer because he did not have a way to get to 
work except for in the summer.  Therefore, the examiner 
stated that physically, he should be able to work.

Pertinent Law and Regulations

The veteran contends that he is entitled to a nonservice-
connected pension.  According to the law, a disability 
pension is payable to a veteran who served for ninety days or 
more during a period of war and who is permanently and 
totally disabled due to non-service-connected disabilities 
not the result of his own willful misconduct.  See 
38 U.S.C.A. § 1521(a) (West 1991); see also 38 C.F.R. § 3.301 
(2001).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (2001).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3) (2001).

There are three alternative regulations upon which a finding 
of permanent and total disability for pension purposes may be 
based.  In accordance with the VA Schedule for Rating 
Disabilities, one may establish that the veteran has a 
lifetime impairment which renders it impossible for the 
"average person" to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1502 (West 1991).  This method 
requires rating each disability under the appropriate 
diagnostic code, and then combining the ratings to determine 
whether the veteran holds a combined one hundred percent 
schedular evaluation for pension purposes.  If a veteran 
suffers the permanent loss of the use of both hands or both 
feet, or of one hand and one foot, or of the sight of both 
eyes, or becomes permanently helpless or permanently 
bedridden, the veteran will be considered permanently and 
totally disabled.  See 38 C.F.R. § 4.15 (2001).

Absent a combined one hundred percent schedular evaluation, 
one may establish permanent and total disability for pension 
purposes by proving that the veteran has a lifetime 
impairment which precludes him or her from securing and 
following substantially gainful employment.  See 38 U.S.C.A. 
§ 1502 (West 1991); 38 C.F.R. § 4.17 (2001).  However, if 
there is only one such disability, it must be ratable at 60 
percent or more.  If there are two or more disabilities, 
there must be at least one disability to bring the combined 
rating to 70 percent or more.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a one hundred percent schedular evaluation for 
pension purposes.  See 38 C.F.R. §§  4.16(a), 4.17 (2001).

Even if the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  See 38 C.F.R. §§ 3.321(b)(2); 4.17(b) 
(2001).

Analysis

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for entitlement to a nonservice-connected 
pension, and that the requirements of the VCAA have in effect 
been satisfied.

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent VA examinations in August 
1995, December 2001, and January 2002 in conjunction with 
this appeal.  The veteran has been provided with a VA 
examination to determine the nature and extent of his 
disabilities and to obtain an opinion as to whether the 
disabilities preclude the veteran from obtaining employment.  
The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In this regard, by virtue of the March 1996 Statement 
of the Case and February 2002 Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.

In letters dated in May 2000 and September 2001, the RO 
notified the veteran of the evidence needed to substantiate 
his claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Discussion

To establish entitlement to VA non service-connected pension 
under 38 U.S.C. § 1521, a veteran must have served during a 
period of war for 90 days or more (or have been discharged or 
released from service during a period of war for a service-
connected disability), and be permanently and totally 
disabled.  38 U.S.C. § 1521(a).  The Board notes that the 
veteran served on active duty from July 1965 to July 1967, 
during the Vietnam era.  See 38 C.F.R. § 3.2(f) (2001).  
Since he served over 90 days during a period of war, the 
Board's inquiry will focus on whether or not he is 
permanently and totally disabled under applicable law and 
regulation.

As noted above, entitlement to a permanent and total 
disability rating for pension purposes may be objectively 
determined if the veteran is unemployable as a result of 
permanent disabilities or if he experiences disabilities 
which would preclude the average person from following 
substantially gainful occupation, if it is reasonably certain 
that the disabilities are permanent.  38 U.S.C.A. § 5102; 38 
C.F.R. § 4.15.  An analysis of the propriety of the rating 
assigned for each of the veteran's service-connected and 
nonservice-connected disabilities is therefore warranted.  

Currently, service connection is in effect for metatarsalgia 
of the right foot and a 10 percent evaluation is assigned.  
As to the veteran's nonservice-connected disabilities, he is 
assigned a 10 percent evaluation for degenerative disc 
disease with mild osteoporosis of the lumbar spine with an 
old compression fracture and anxiety disorder.  The veteran 
was also assigned a zero percent evaluation for defective 
hearing, hiatal hernia, arthritis, poor circulation of the 
left leg, residual fracture of the left ankle, and benign 
prostatic hypertrophy.  

In this regard, the veteran's right foot disability is rated 
as 10 percent disabling under Diagnostic Code 5279, for 
anterior metatarsalgia, which is the maximum allowable 
rating.  In order to receive a higher rating, the veteran 
must exhibit pes cavus, malunion or nonunion of the tarsal 
and metatarsal bones, or a moderately severe foot injury 
under Diagnostic Codes 5278, 5283, or 5284, respectively.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, and 5284 
(2001).

Furthermore, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  
38 C.F.R. § 4.40 (2001).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence, however, does not demonstrate that the 
veteran's right foot disability warrants a higher disability 
rating.  During the August 1995 VA examination, the veteran 
had normal range of motion in the right foot and the examiner 
noted that the veteran's feet were unremarkable.  Likewise, 
although VA treatment records report several complaints of 
right heel pain, examination was normal.  Finally, during the 
January 2002 VA examination, even though the veteran 
exhibited a right foot limp and pain when walking on the 
outsides of his feet, strength, pulses, and reflexes were 
normal in the lower extremities.  Furthermore, the examiner 
noted that X-rays revealed a plantar calcaneal and 
retrocalcaneal spur, but that these spurs did not correspond 
to the indicted pain.  

Moreover, the Board has considered the effect of pain in 
rating the veteran's right foot disability.  Although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown , 
10 Vet. App. 194 (1997).  

From a functional point of view, it is clear that the 
complaints of pain are not reflective of a higher rating.  
Even though the veteran had complaints of right foot pain, 
examination was essentially normal, except for the calcaneal 
and retrocalcaneal spurs, and the veteran exhibited full 
range of motion.  Therefore, the Board feels that the 
currently assigned 10 percent evaluation adequately 
compensates the veteran for his right foot disability.

As to the veteran's back disability, he is currently rated 10 
percent under Diagnostic Code 5293 for mild intervertebral 
disc syndrome.  In order to receive a higher rating, the 
medical evidence must demonstrate moderate intervertebral 
disc syndrome with recurrent attacks under Diagnostic Code 
5293, moderate limitation of motion in the lumbar spine under 
Diagnostic Code 5292, or lumbosacral strain with muscle spasm 
on extreme forward bending and loss of unilateral spine 
motion under Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2001).

After review of the medical evidence, the Board concludes 
that the current 10 percent rating adequately compensates the 
veteran for his low back disability.  While the Board 
recognizes that a recent diagnosis was spondylosis of the 
lumbar spine with degenerative disc disease at the L5-S1, 
T11-T12, and T12-L1 levels, and an old compression fracture, 
examination revealed no tenderness, deformity, or muscle 
spasm.  Furthermore, although there was some limitation of 
motion, forward flexion was to 90 degrees, extension to 35 
degrees actively and 47 degrees passively, and right and left 
lateral rotation was to 45 degrees actively and 47 degrees 
passively, all with mild pain upon passive motion and after 
fatiguing.

Moreover, the Board has considered the effect of pain, as 
well as fatigue, weakness, and incoordination, in regard to 
functional loss in determining the severity of the veteran's 
back disability, but from a functional point of view, it is 
clear that the complaints of pain are not reflective of a 
higher rating.  See Spurgeon and DeLuca, supra.  Even though 
the veteran had complaints of mild pain and fatigue upon 
range of motion testing, the complaints of pain in relation 
to functional loss do not warrant a rating higher than the 
currently assigned 10 percent.

Likewise, the Board notes that degenerative joint disease was 
diagnosed.  In order to get a separate rating for arthritis 
under Diagnostic Code 5003, the veteran must be rated under a 
diagnostic code that does not contemplate range of motion.  
However, the Board notes that the veteran is currently 
assigned a 10 percent rating under Diagnostic Code 5293, 
which takes into consideration limitation of motion of the 
back.  Therefore, the veteran may not receive a separate 
rating for arthritis under Diagnostic Code 5003.

With respect to the veteran's psychiatric disability, 
currently rated as 10 percent disabling under Diagnostic Code 
9400, the Board concludes that a higher rating is also not 
warranted.  

Initially, the Board notes that, during the course of the 
veteran's appeal, the regulations pertaining to psychiatric 
disabilities were revised.  Therefore, he is entitled to 
adjudication under the version most favorable to him.  
Karnas v Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Under the regulations in effect prior to November 7, 1996, 
Diagnostic Code 9400 and other codes pertaining to psychotic 
disorders, provide for a 30 percent rating when there is a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
symptoms resulting in a reduction in initiative, flexibility, 
efficiency and reliability levels producing definite 
industrial impairment.  A 10 percent rating is warranted for 
symptoms less than 30 percent with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(2001).  In order to receive a higher rating under Diagnostic 
Code 9400, the veteran must exhibit occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and mild memory loss.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9400, 9416 (2001).

In this regard, although the Board recognizes that during the 
December 2001 VA examination, the veteran experienced 
anxiety, with some depression, and sleep difficulty, the 
veteran reported that he did not experience panic attacks or 
ritualistic behavior that interfered with daily activities, 
suicidal ideation, hopeless feelings, lack of energy, 
homicidal ideations, violent or assaultive behavior, impaired 
impulse control, hallucinations, or delusions.  Specifically, 
as to the sleep impairment, the veteran reported that even 
though he slept for only four hours a night, he did not 
experience any chronic, disruptive fatigue during the day.  
Likewise, the veteran stated that he was active, including 
snake cane making, playing guitar, drawing, and playing music 
publicly.  

Furthermore, upon examination, the veteran's hygiene was good 
and he was able to complete daily living activities, his 
memory was unimpaired, speech was normal, and his affect and 
psychomotor activity were normal with no impairment of 
thought processes.  Moreover, the examiner stated that the 
veteran was not totally disabled for work solely because of 
psychiatric problems.  Likewise, during the March 2002 
depression screen, the veteran noted that he had not 
experienced depression for more than two years.  Therefore, 
even though the veteran suffers from anxiety disorder, there 
is no evidence to suggest that this disability warrants a 
rating higher than 10 percent under either the former or 
revised criteria.

As to the veteran's left ankle disability, the Board 
concludes that a rating higher than zero percent is also not 
warranted.  The veteran is currently rated under Diagnostic 
Code 5271, for limitation of motion of the ankle.  A 10 
percent rating is warranted for moderate limitation of motion 
and a 20 percent rating is warranted for marked limitation of 
motion.  See 38 C.F.R. § 4.71a.  Furthermore, a higher 
evaluation is warranted for ankylosis of the ankle under 
Diagnostic Code 5270.  Id.  

The medical evidence, however, does not show that the veteran 
suffers from ankylosis of the left ankle or even moderate 
limitation of motion due to an old fracture.  Even though the 
August 1995 VA examiner reported that the veteran's left 
ankle range of motion was zero to 18 degrees dorsiflexion and 
zero to 60 degrees plantar flexion, there is no evidence to 
show that the veteran suffers from a moderate limitation of 
motion or other disability.  

Likewise, as stated above, the Board has considered the 
effect of pain, as well as fatigue, weakness, and 
incoordination, in regard to functional loss in determining 
the severity of the veteran's ankle disability, but from a 
functional point of view, it is clear that the complaints of 
pain are not reflective of a higher rating.  See Spurgeon and 
DeLuca, supra.  In this regard, the medical evidence does not 
show complaints of pain, limitation of motion, or other 
disability of the left ankle.  Therefore, a rating higher 
than zero percent is not warranted.

Regarding the veteran's claim that alcohol dependence 
contributes to a finding of a permanent and total disability 
for pension purposes, the Board notes that a permanent and 
total disability cannot be the result of the veteran's own 
willful misconduct.  After examining the medical evidence, 
the Board notes that there is a discrepancy as to whether the 
veteran has ever suffered from an alcohol problem.  VA 
treatment records show a history of alcohol abuse, as well as 
the December 2001 VA examination, as reported by the veteran.  
On the other hand, during the January 2002 VA examination, 
the veteran stated that he did not have a current alcohol 
problem, nor did he have a problem in the past.  
Notwithstanding this discrepancy, the Board concludes that 
either way, such claimed disability cannot contribute to a 
determination of a permanent and total disability for pension 
purposes.

Additionally, with respect to the claim that the veteran 
suffers from poor circulation of the left leg, the Board also 
concludes that a rating higher than zero percent is not 
warranted.  As with the psychiatric disability, the Board 
notes that during the course of the veteran's appeal, the 
regulations pertaining to cardiovascular disabilities were 
revised.  Therefore, he is entitled to adjudication under the 
version most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Prior to the regulation change, the provisions of Diagnostic 
Code 7114 provided that arteriosclerosis obliterans was rated 
under Diagnostic Code 7116, for intermittent claudication.  
When there is minimal circulatory impairment, with 
paresthesia, temperature changes, or occasional claudication, 
a 20 percent evaluation is assigned.  38 C.F.R. 4.104, 
Diagnostic Code 7116 (1997).

On January 12, 1998, the rating criteria for cardiovascular 
disabilities were revised and are now found at 38 C.F.R. § 
4.104 (2001).  The current provision in effect holds that 
claudication on walking more than 100 yards, and; diminished 
peripheral pulses or ankle/brachial index of 0.9 or less 
warrants a 20 percent disability rating, effective January 
12, 1998.

Applying both the former and revised criteria, the Board 
concludes that the veteran's cardiovascular disability does 
not warrant a rating higher than zero percent as both the 
August 1995 and January 2002 VA examinations reported normal 
cardiovascular examinations.

Furthermore, after examining the evidence regarding the 
veteran's claim for a hiatal hernia, the Board notes that a 
rating higher than zero percent under Diagnostic Code 7346 is 
not warranted.  Under Diagnostic Code 7346, a 30 percent 
rating is warranted when there is persistent recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is assigned when there are two or more of the 
symptoms for the 30 percent evaluation with less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2001).  

During the August 1995 VA examination, the veteran stated 
that he suffered a hiatal hernia in 1976 or 1977 and that he 
only experienced "minimal" current problems.  Furthermore, 
in the January 2002 VA examination report, the examiner notes 
that the veteran had a hiatal hernia years before, but was 
not suffering any problems now.  Therefore, the Board 
concludes that a rating higher than zero percent is not 
warranted as there is no evidence of a current disability.

Benign prostatic hypertrophy has been diagnosed and is 
currently rated at zero percent under Diagnostic Code 7527.  
Diagnostic Code 7527 provides that prostate gland injuries, 
infections, hypertrophy, and postoperative residuals will be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7527 (2001).  Thus, under 38 C.F.R. § 4.115a, ratings 
for genitourinary dysfunctions, a 20 percent rating is 
warranted for voiding dysfunction requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  Although the Board recognizes that the veteran does 
have a diagnosis of benign prostatic hypertrophy, and 
reported frequency of urination, urgency, slow stream, and 
nocturia, the evidence does not demonstrate that the veteran 
requires the use of absorbent materials.  Therefore, a rating 
higher than zero percent is not warranted.

Likewise, regarding the veteran's defective hearing, 
currently rated as zero percent disabling under Diagnostic 
Code 6100, the medical evidence does not demonstrate that the 
veteran suffers from hearing loss, nor is there complaints 
during the VA examinations.  In fact, the August 1995 and 
January 2002 VA examination reports both state that the 
veteran's ears were normal.  Therefore, since there is no 
currently disability noted, a rating higher than zero percent 
is not warranted.  Similarly, although the veteran claimed 
poor eyesight, the medical evidence does not demonstrate a 
current disability as there are no current complaints or 
treatment, and both the August 1995 and January 2002 VA 
examinations found the veteran's eyes to be normal.  

Finally, in regards to the veteran's claim that he suffered 
from a "touch" of polio in 1959 and an episode of rickets, 
the Board notes that these disabilities occurred many years 
ago and the medical evidence does not demonstrate, nor does 
the veteran complain, that he suffers from any current 
disability or residuals due to such past occurrences.  
Likewise, the veteran had complaints of left shoulder pain 
during the August 1995 examination.  Upon review of the 
medical evidence, however, the Board again notes that no 
objective clinical findings were noted and there are no 
further complaints or treatment for left shoulder pain since 
the August 1995 examination.  Therefore, there is no evidence 
of a current disability.  Lastly, the veteran had complaints 
of hip pain during the January 2002 VA examination.  As with 
the veteran's left shoulder, even though the veteran had 
complaints of pain, the examiner found no disease or injury 
and the x-rays were normal.  Thus, there is also no evidence 
of a current disability.

The Board has evaluated the veteran's service-connected and 
nonservice-connected disabilities for the purpose of 
determining entitlement to a nonservice-connected pension.  
Upon evaluation, the Board finds that the veteran has a 
service-connected right foot disability which is 10 percent 
disabling.  As for nonservice-connected disabilities, the 
veteran was assigned a 10 percent for a low back disability, 
10 percent for anxiety disorder, and zero percent for 
defective hearing, hiatal hernia, arthritis, poor circulation 
of the left leg, residuals of a left ankle fracture, and 
benign prostatic hypertrophy.  Therefore, the Board finds 
that the veteran's disabilities are a combined 30 percent 
disabling.  38 C.F.R. § 4.25, Table I (2001).

Thus the veteran does not have a total (100 percent) 
schedular rating.  He also does not have a permanent total 
disability as listed in 38 C.F.R. § 4.15 (2001).  The 
"average person" standard of 38 U.S.C.A. § 1502(a)(1) (West 
1991) is therefore not met.

The Board finds that the veteran's service-connected and 
nonservice-connected disability ratings do not combine to 
meet the percentage criteria found in 38 C.F.R. § 4.16(a) 
because he does not have a single disability which is 40 
percent disabling with additional disability to combine to 70 
percent disabling.

In making these determination, the Board has afforded the 
veteran every possible reasonable benefit of the doubt, as it 
is required to do.  38 U.S.C.A. § 5107(b)(West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3.  Assuming, without deciding, that 
each of the veteran's service-connected and nonservice-
connected disabilities is permanent in accordance with 
38 C.F.R. § 4.17, the veteran's disabilities are objectively 
determined not to be representative of a total, 100 percent 
schedular rating, given that they combine only to 30 percent, 
in accordance with 38 C.F.R. § 4.25.  Accordingly, on the 
basis of the objective "average person" standard of review, a 
permanent and total disability rating is not warranted.

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16 (2001), the Board must also 
consider whether the veteran is entitled to pension benefits 
based on extra-schedular criteria, including his 
disabilities, age, occupational history, and other related 
factors.  See 38 C.F.R. §§ 3.321(b)(2); 4.17(b) (2001).

The veteran in this case is 58 years old at this time and has 
an eighth grade education. This information is indicated in 
his application for pension, dated June 1995.  Furthermore, 
during the January 2002 VA examination, the veteran stated 
that he works in the summer mowing grass along highways 
because that is the only time he can get a ride to work.  The 
veteran also indicated, during the December 2001 VA 
examination, that he used to be a carpenter, but he "got 
burned out" and that it did not pay very good.  

It is not clear, from a review of the file, what the 
veteran's occupational history has been since June 1995.  In 
a September 2001 letter, the RO requested that the veteran 
furnish information about his employment history, including 
any current employment, the date he last worked, and the date 
he was last paid.  The RO also asked the veteran whether he 
had applied for Social Security benefits or whether he 
currently received such benefits.  The veteran did not 
respond to this request for information.  

However, the evidence of record does show that the veteran 
has a history of substantially gainful employment.  The 
record shows that the veteran was able to secure and follow a 
substantially gainful occupation in 1980 and 1992.  In the 
July 1995 income-net work and employment statement, the 
veteran reported that in 1980, he earned $17,000 as an 
engineering maintenance worker.  This income exceeds the 
poverty threshold for 1980.  See U.S. Department of Commerce, 
Bureau of the Census, Current Population Survey, Poverty 
Thresholds: 1980 (last revised January 24, 2002).  The 
veteran reported that in 1992, he earned $3,600.00 in three 
months working as a carpenter.  The Board notes that had the 
veteran worked for one year as a carpenter, his earnings 
would exceed the poverty threshold for 1992.  See U.S. 
Department of Commerce, Bureau of the Census, Current 
Population Survey, Poverty Thresholds: 1992 (last revised 
January 24, 2002).  The Board notes that the veteran stated 
that he stopped working as a carpenter due to being "burned 
out."  There is no medical evidence that the veteran stopped 
working as a carpenter due to a disability.  Thus, it appears 
that the veteran stopped working as a carpenter due to 
personal choice, not due to a disability.  Thus, the Board 
concludes that the veteran has an occupational history of 
being employed in substantially gainful occupations as a 
maintenance worker and as a carpenter.  

There is no medical evidence of record that the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of his disabilities.  In fact, there is medical 
evidence that the veteran is able to work.  The VA examiner 
who performed the January 2002 VA examination examined the 
veteran and concluded that physically, the veteran was able 
to work.  Also, as noted above, the veteran reported at the 
January 2002 examination that he currently worked as a lawn 
mower in the summers and he had worked in this position for 
three summers.  Furthermore, the VA examiner who performed 
the December 2001 VA psychiatric examination stated that the 
veteran was not totally disabled from work solely because of 
his psychiatric disability.  

The medical evidence shows that the veteran's right foot 
disability and low back disability cause some physical 
restrictions.  The Board also recognizes that working as a 
carpenter or a maintenance worker requires physical exertion.  
However, the evidence of record does show that the veteran's 
physical disabilities cause minimal impairment and the 
veteran has been working as a lawn mower despite the 
disabilities.  

The evidence does not otherwise demonstrate that the veteran 
is unemployable due to any single disability or combination 
of disabilities.  Moreover, the record does not present any 
other unusual factors that might serve as a predicate for a 
finding of unemployability.  For example, he has not been 
shown to require frequent hospitalization or an inordinate 
(if any) quantity of medication for any of his disabilities. 
Thus, the Board is not persuaded, on the present record, that 
the veteran's disabilities are so incapacitating as to 
preclude the performance of substantially gainful employment, 
given his age, education, and occupational background.

Therefore, the Board finds that the veteran's disabilities do 
not preclude his securing or following a substantially 
gainful occupation and thus referral for consideration of 
entitlement to a nonservice-connected pension pursuant to 
38 C.F.R. § 3.321(b)(2) is not warranted.

For all the foregoing reasons, the Board finds that the 
criteria for a permanent and total disability rating for 
pension purposes are not met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.   See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1991).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extra-schedular basis, is 
denied.



		
	C. L. Krasinski
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

